Citation Nr: 0732659	
Decision Date: 10/17/07    Archive Date: 10/26/07	

DOCKET NO.  94-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for hepatitis B


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1941 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 decision of the VARO 
in Reno, Nevada.  

The Board first entered a decision in this case in January 
1998.  At that time a noncompensable disability rating was 
confirmed and continued for the veteran's hepatitis.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion by the parties, the Court vacated that portion of the 
decision that denied entitlement to a compensable disability 
rating for hepatitis and remanded the case for further 
development.

In May 2001, the Board issued another decision in the case.  
The result was the assignment of a 10 percent disability 
rating for the veteran's hepatitis B.  The veteran appealed 
that decision to the Court.  In a January 2003 order, the 
Court vacated the portion of the decision that denied 
entitlement to a rating greater than 10 percent for hepatitis 
B and again remanded the case, this time primarily for 
procedural purposes.  

The Board remanded the case to the RO in July 2003 for the RO 
to provide appropriate notice to the veteran pursuant to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  

The case was then before the Board in April 2005 at which 
time it was determined that the medical evidence did not show 
that the veteran had experienced any significant symptoms 
referable to his hepatitis B since 1988.  It was indicated 
there was no evidence that any physician had recommended 
dietary restriction or medication for the disability.  

Subsequently, the veteran appealed this determination to the 
Court.  While the case was at the Court, information was 
received that the veteran had died in July 2006.  




FINDINGS OF FACT

1.  A claim for an increased disability rating for 
hepatitis B, most recently rated as 10 percent disabling, was 
open for a number of years.  

2.  The veteran died in July 2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board does not have 
jurisdiction over the merits of the claim for a disability 
rating in excess of 10 percent for hepatitis B.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in July 2006 while his claim 
was pending.  As a matter of law, a veteran's claim does not 
survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

In Landicho, the Court held that, when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  This 
action ensures that the Board decision and the underlying RO 
decision will not have any preclusive effect in the 
adjudication of any accrued benefits claim derived from the 
veteran's entitlement; and also nullifies any previous RO 
merits adjudications because such determinations were 
subsumed in the Board's decision.  See 38 C.F.R. § 20.1304; 
Yoma v. Brown, 8 Vet. App. 298 (1995).  

The veteran's appeal for an increased disability rating for 
hepatitis B therefore is rendered moot by virtue of his death 
and must be dismissed for lack of jurisdiction.  Dismissal of 
the instant appeal is therefore required.  

In making this determination, the Board makes no opinion as 
to the merits of the veteran's appeal or any derivative claim 
that might be brought by any survivor.


ORDER

The appeal is dismissed.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


